Citation Nr: 1121508	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-36 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for chronic adjustment disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

SM and MM



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in August 2006 and April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  By the August 2006 rating decision, the RO denied service connection for a seizure disorder, and found that new and material evidence had not been received to reopen the Veteran's anxiety disorder claim.  The subsequent April 2009 rating decision denied service connection for a chronic adjustment disorder.

The Board notes that the record reflects the Veteran also perfected appeals to the denial of service connection for chronic obstructive pulmonary disorder (COPD), neuropathy of the bilateral upper extremities, and posttraumatic stress disorder (PTSD).  However, he withdrew his appeal as to these claims by a statement received in November 2008.  See 38 C.F.R. § 20.204 (2010).

The Board observes that the Veteran was found to be incompetent for VA purposes  by a July 2005 rating decision.  His representative for VA purposes is SM, who with her husband MM provided testimony at hearings conducted before personnel at the RO in August 2009, and before the undersigned Veterans Law Judge (VLJ) in March 2011.  Transcripts from both hearings have been associated with the Veteran's VA claims folder.

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's anxiety disorder claim.  However, as addressed in the REMAND portion of the decision below, further development is required with respect to the underlying service connection claim, as well as the chronic adjustment disorder claim.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification necessary for the equitable disposition of the issue(s) adjudicated by this decision have been completed.

2.  The Veteran had active service in the Republic of Vietnam, and was presumptively exposed to herbicides therein.

3.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's seizure disorder was incurred in or otherwise the result of his active service, to include his presumed in-service herbicide exposure.

4.  Service connection was denied for a nervous condition by a September 1976 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

5.  An April 1991 rating decision found that new and material evidence had not been received to reopen a claim of service connection for nervous condition.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

6.  Service connection was specifically denied for an anxiety disorder by a January 2003 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

7.  The evidence received since the last prior denial of service connection for an anxiety disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  New and material evidence having been received to reopen the claim of entitlement to service connection for an anxiety disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

As noted in the Introduction, for the reasons expressed below, the Board finds that new and material evidence has been received to reopen the Veteran's claim of service connection for an anxiety disorder.  Therefore, no further discussion of the VCAA is warranted with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

The Board also notes that, as addressed in the REMAND portion of the decision below, it finds that further development is required regarding the claims of service connection for an anxiety disorder and chronic adjustment disorder.  Consequently, only the Veteran's claim of service connection for a seizure disorder will be discussed in regard to whether the VCAA was satisfied in this case.

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in January 2006, which is clearly prior to the August 2006 rating decision that is the subject of this appeal.  In pertinent part, this letter informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the notification provided to the Veteran regarding his seizure disorder claim did not include information regarding disability rating(s) and effective date(s) as mandated by the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, he was provided with this information in VCAA letters regarding other claims in February and December 2008.  As such, it does appear that the Veteran was notified and apprised of this information.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Moreover, for the reasons stated below, the preponderance of the evidence is against the seizure disorder claim, and it must be denied.  As such, no disability rating and/or effective date is to be assigned or even considered for this claim.  Consequently, the Board concludes that the Veteran has not been prejudiced by this lack of notification regarding the Court's holding in Dingess.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his seizure disorder claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied with respect to the seizure disorder.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the August 2009 RO hearing and March 2011 Board hearing.  Nothing indicates any relevant evidence has been identified that has not been obtained or requested.  Specifically, there is no indication of any outstanding records relating the etiology of the Veteran's current seizure disorder to his active service.  Although no VA medical examination was specifically accorded to the Veteran regarding this claim, for the reasons detailed below the Board finds that the evidence of record is sufficient to resolve this claim, and that no such development is warranted based on the facts of this case.  

With respect to the aforementioned hearings, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during these hearings, neither the RO official or the VLJ specifically noted the bases of the prior determinations or the elements that were lacking to substantiate the this claim.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate this claim.  Moreover, the testimony of SM and MM at these hearings, to include the questions posed by the accredited representative, focused on the elements necessary to substantiate the claim(s); i.e., this testimony demonstrated actual knowledge of the elements necessary to substantiate the seizure disorder claim.  The Board notes that questions were asked to clarify the Veteran's contentions as to this claim, and whether all relevant evidence was of record.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Seizure Disorder

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the competent medical evidence reflects the Veteran currently has a seizure disorder.  He has essentially contended that this disability is due to in-service exposure to herbicides while on active duty in the Republic of Vietnam.

The record confirms that the Veteran had active service in Vietnam.  As such, he was presumptively exposed to herbicides during this period.  See 38 U.S.C.A. § 1116.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

On August 31, 2010, hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease were added to the list.  75 Fed. Reg. 53202 (2010).  However, VA specifically stated that the accepted medical definition of ischemic heart disease does not extend to other conditions, such as hypertension, peripheral artery disease, and stroke, that do not directly affect the muscles of the heart.  Id. at 53204.

In this case, the Veteran's seizure disorder is not one of the conditions presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Moreover, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586-57589 (1996); Notice 68 Fed. Reg. 27,630-27,641 (2003); 72 Fed. Reg. 32395 (2007); 75 Fed. Reg. 32540 (2010).  Accordingly, the preponderance of the evidence is against the Veteran's seizure disorder being etiologically related to his presumed in-service herbicide exposure.

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, however, the Board observes that there are no findings indicative of a seizure disorder in the Veteran's service treatment records.  Although the law does provide a presumption of service connection for certain chronic diseases such as epilepsy that are present to a compensable degree within the first post-service year, the competent medical evidence does not contain any evidence of the Veteran's seizure disorder until years after his separation from service.  Therefore, he is not entitled to a grant of service connection pursuant to these presumptive provisions either.  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

In addition, no competent medical opinion is of record which relates the current seizure disorder to the Veteran's active military service.  Moreover, the Board concludes that no development on this matter is warranted in this case.  Simply put, there is no relevant complaint or clinical finding for a clinician to link this disability to military service.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is based on the veteran's recitation of medical history, and unsupported by clinical findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A medical opinion is inadequate when unsupported by clinical evidence).  

The Board also observes that the Veteran is not currently service-connected for any disability.  As such, the provisions of 38 C.F.R. § 3.310 are not for consideration in the instant case.

For the reasons stated above, the Board has concluded that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran's seizure disorder was incurred in or otherwise the result of his active service, to include his presumed in-service herbicide exposure.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to this claim must be denied.

New and Material Evidence

Historically, service connection was denied for a nervous condition by a September 1976 rating decision.  A subsequent April 1991 rating decision found that new and material evidence had not been received to reopen a claim of service connection for nervous condition.  Thereafter, service connection was specifically denied for an anxiety disorder by a January 2003 rating decision.  The Veteran was informed of all these decisions, including his right to appeal, and did not appeal.  Consequently, these decisions are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)

The evidence of record at the time of the prior denial of January 2003 included statements from the Veteran, his service treatment records, and post-service medical records which cover a period through 1991.

The Veteran's service treatment records reflect, in pertinent part, that he was hospitalized for 3 days in September1967, in part, for anxiety due to situational reaction.  It was noted that he had been referred for observation by his unit corpsman who observed that his behavior over the past month had become altered.  He had not been eating well, had a 10 pound weight loss, had been withdrawn, anxious, and uncommunicative.  Consultation with Division psychiatrist resulted in impressions of situational reaction, anxiety, and possible conversion reaction.  

The Veteran's service treatment records reflect the Veteran was subsequently hospitalized in November 1967, and had a diagnosis of schizophrenic reaction, acute, undifferentiated type.  However, this diagnosis was changed in April 1968 to schizoid personality.  A Medical Board Report concluded that it was not due to misconduct; not incurred in line of duty; existed prior to entry; and not aggravated by service.  The Medical Board recommended, and the Veteran was ultimately discharged from service by reason of unsuitability.

Post-service medical records dated from 1987 to 1991 reflect the Veteran was treated on multiple occasions for an acquired psychiatric disorder.  For example, a June 1987 VA hospitalization report diagnosed schizophrenic, chronic, undifferentiated.  Similarly, an April 1989 to March 1991 VA hospitalization report includes a diagnosis of chronic schizophrenia.

The September 1976 rating decision denied service connection for a nervous condition, finding in essence that he had a schizoid personality, which was a constitutional or developmental abnormality - not a disability under the law.  See 38 C.F.R. § 3.303(c) (Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.).  As already noted, the April 1991 rating decision found that new and material evidence had not been received to reopen this claim.  Finally, the January 2003 rating decision denied service connection for anxiety disorder finding that the service treatment records reflect he was diagnosed one time in service with anxiety due to situational reaction, no diagnosis of a chronic disability due to anxiety was found; and that there was no medical evidence of a current diagnosed anxiety disorder which was medically related to his one-time anxiety reaction in service.

The evidence received since the last prior denial includes additional statements by and on behalf of the Veteran, the testimony of SM and MM at the August 2009 and March 2011 hearings, and additional post-service medical records which cover a period through 2010.  

In pertinent part, SM and MM provided testimony at the aforementioned hearings to the effect that the Veteran had no psychiatric problems prior to service, that his problems developed during service, and that he had continuity of symptomatology since service which ultimately resulted in his currently diagnosed acquired psychiatric disorder.  The Veteran also submitted statements, to include in November 2008, that he was mis-diagnosed with schizoid personality during his military service.  The Board also notes that a September 2003 VA medical examination, conducted for nonservice-connected pension purposes, diagnosed the Veteran with schizophrenia, chronic, undifferentiated type; depressive disorder, not otherwise specified; noted that he had become severely emotionally disturbed during military service; and that he had been mentally disabled for many years beginning during his military service.

Simply put, there is evidence of record which indicates the Veteran's in-service symptomatology of schizoid personality ultimately developed into his current acquired psychiatric disorder.  As such, this evidence goes to the basis of the prior denials.  Moreover, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for an anxiety disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  The presumption that the evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated below, the Board finds that further development is required for a full and fair resolution of the Veteran's claim of service connection for an anxiety disorder.


ORDER

Entitlement to service connection for a seizure disorder is denied.

New and material evidence having been received to reopen the claim of entitlement to service connection for an anxiety disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.






REMAND

Initially, the Board notes that the Veteran has claimed service connection for chronic adjustment disorder essentially on the basis that this is his current acquired psychiatric disorder.  This is the same contention he has advanced in his anxiety disorder claim.

In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Therefore, the Board will proceed with adjudication of this claim as to whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.

The Board further notes that while the Veteran has sought service connection in the instant case for an anxiety disorder and chronic adjustment disorder, and PTSD in the past, he also been diagnosed with schizophrenia.  As such, the exact nature of the Veteran's current acquired psychiatric disorder is not clear from the record.  Moreover, while it has been contended and noted that the Veteran has had problems since service, there is no competent medical opinion of record which specifically addresses the contention that the in-service symptomatology diagnosed as a personality disorder is the same as that which resulted in the Veteran's currently diagnosed acquired psychiatric disorder.  The Board finds that an examination and opinion is therefore necessary for a full and fair resolution of this case. Consequently, a remand is required.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).


Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's current acquired psychiatric disorder should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for an acquired psychiatric disorder since May 2010.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the onset/etiology of any psychiatric disability found to be present.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the in- service symptomatology for which the Veteran was diagnosed with a personality disorder was actually the initial manifestation of his current acquired psychiatric disorder; i.e., was his current psychiatric disorder incurred in or otherwise the result of his active service.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be presented without resort to speculation.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last addressed this appeal in May 2010, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


